t c memo united_states tax_court james w winters ii petitioner v commissioner of internal revenue respondent docket no 20189-09l filed date james w winters ii pro_se kelley andrew blaine for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination sustaining the filing of a notice_of_federal_tax_lien nftl with respect to unpaid income taxes for taxable years and findings_of_fact the parties have stipulated some facts which we incorporate by this reference when he petitioned the court petitioner resided in washington state on date respondent assessed petitioner’s federal_income_tax for on date respondent assessed petitioner’s federal_income_tax for on date respondent filed an nftl with the county auditor of clark county washington with respect to petitioner’s and tax_liabilities that same day respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date respondent received from petitioner a timely form request for a collection_due_process or equivalent_hearing on the form petitioner indicated that he wished to pursue a collection alternative 1unless otherwise indicated all section references are to the internal_revenue_code all monetary amounts have been rounded to the nearest dollar 2although the record is unclear on this point respondent asserts that petitioner received a notice_of_deficiency for tax_year and voluntarily filed his return late showing a balance due by letter dated date respondent’s settlement officer so notified petitioner that she had scheduled a telephone conference with him for date and offered him the option of a face-to-face hearing the letter requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals noting in bold font please provide the required_documentation on page of the form_433 a the letter also requested that petitioner provide a copy of his federal_income_tax return which had not been filed the letter indicated that if these documents were not provided by date the so could not consider collection alternatives at petitioner’s conference on date petitioner called the so and requested that his hearing be rescheduled in a telephone conversation the next day petitioner and the so agreed to a rescheduled hearing date of date the so gave petitioner until the new hearing date to provide the requested form 433-a his tax_return and any 3page of the form 433-a requires submission of copies of income items earnings statements pay stubs etc statements for banks accounts stock investments life_insurance etc statements from lenders with respect to all personal and business_assets billing statements for all out-of-pocket expenses credit card statements profit and loss statements etc and a copy of the prior year’s form_1040 u s individual_income_tax_return with all attachments other information he wished her to consider she reiterated that he also needed to provide the documents indicated on page of the form 433-a at the appointed time on date the so called petitioner and left a voice mail message stating that she was calling for the rescheduled hearing and that she had not received a form 433-a and other materials as requested on date the so received from petitioner a letter in which he proposed to pay the entire balance of his tax_liability and to pay dollar_figure a month toward his liability with yearly review enclosed with this letter were a form 433-a and a copy of petitioner’s income_tax return of the documents required to be submitted as indicated on page of the form 433-a petitioner attached only an date statement for a payment due on a porsche and an account summary and statement dated date with respect to a line of credit with a bank the form 433-a petitioner submitted indicated that he was the ceo of tier one enterprises but that he had zero gross monthly income he listed dollar_figure of total monthly living_expenses including dollar_figure of court-ordered payments the form 433-a also indicated that petitioner was plaintiff in a dollar_figure million lawsuit for 4petitioner listed individual expenses of dollar_figure dollar_figure dollar_figure and dollar_figure but incorrectly added these up to dollar_figure instead of dollar_figure breach of guaranty in response to the question whether the individual or sole_proprietorship ever filed bankruptcy petitioner checked no the so called petitioner after receiving these submissions on date according to the so’s log petitioner stated that the company for which he had worked had gone out of business and filed for bankruptcy he also indicated that a dollar_figure million judgment had been entered against him and a business partner according to her log the so advised petitioner that for her to consider a collection alternative he had to provide the required financial information and asked him to fax her the information by date on date the so noted in her log that she still had not received from petitioner the documentation requested on page of the form 433-a on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice sustaining the filing of the nftl with respect to petitioner’s unpaid liabilities for and the notice indicated that petitioner’s proposed collection alternative could not be considered because the form 433-a he had submitted was incomplete the notice indicated that the so had verified that all legal and procedural requirements had been met for the proposed collection action opinion petitioner disputes only whether the so improperly rejected his offer of a collection alternative because petitioner has not challenged his underlying tax_liability in this proceeding we review the notice_of_determination for abuse_of_discretion asking whether it was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 114_tc_604 the commissioner may enter into installment agreements with taxpayers under specified circumstances sec_6159 in general the decision to accept or reject an installment_agreement proposed by a taxpayer is subject_to the commissioner’s discretion sec_301_6159-1 proced admin regs at the collection_due_process_hearing the taxpayer is expected to provide all relevant information requested by the appeals_office including financial statements sec_301_6320-1 sec_301_6330-1 proced admin regs it is not an abuse_of_discretion for appeals personnel to refuse to consider collection alternatives where a taxpayer fails to submit the requested financial information see eg kansky v 5although the petition challenges the underlying liability at trial petitioner conceded that he was no longer disputing it commissioner tcmemo_2007_40 schwersensky v commissioner tcmemo_2006_178 the so gave petitioner a number of opportunities to provide the requested financial information but he never did provide it petitioner suggests that because he told the so in a phone call about his company’s bankruptcy and a dollar_figure million judgment against him it was up to the so to verify these matters of public record we disagree in any event the documentation of these two matters was only a small part of the documentation petitioner was required to submit but did not submit with the form 433-a petitioner suggests that the so gave him inadequate time to submit the information the evidence indicates that the so first requested the information on date and as of date still had not received it we are not persuaded that the so gave petitioner inadequate time or otherwise 6petitioner also asserts on brief that he could have easily faxed respondent the requested documentation but that respondent does not accept faxes the so’s log however indicates that she asked petitioner to fax her the information to a fax number listed in the log abused her discretion in sustaining the filing of the nftl accordingly we uphold respondent’s determination sustaining the filing of the nftl to reflect the foregoing decision will be entered for respondent
